Citation Nr: 0318968	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-07 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.  

2.  Whether new and material evidence has been obtained to 
reopen the claim for entitlement to service connection for 
multiple sclerosis (MS).  

3.  Entitlement to specially adapted housing or special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The claims folder has been transferred to the 
jurisdiction of the Louisville, Kentucky RO.  

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2003, at which time the Board reopened the 
appellant's claim of service connection for Crohn's disease 
and directed further development of the reopened claim.  
Because resolution of the merits of the appellant's claim 
could have been dispositive upon the appellant's attempt to 
reopen his claim of service connection for MS and his 
entitlement to specially adapted housing or a special home 
adaptation grant, the Board deferred these issues pending 
development of the reopened claim.  The appeal was then 
forwarded to the Board's internal Evidence Development Unit 
for the directed actions.   


REMAND

Prior to May 1, 2003, VA regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
Judges could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

By letter dated in April 2003, the appellant was requested to 
provide further clarifying information relative to his 
Crohn's disease claim.  In May 2003, the appellant responded 
to the inquiry by letter, which has been associated with the 
claims folder.  Because VBA, through the RO, has not 
considered the appellant's response, this matter will be 
remanded.  More importantly, the other development directed 
in January 2003 was not accomplished, due to the issuance of 
the DAV opinion, above, and this must be done by VBA. 

The Board notes that the April 2003 letter from the Board 
asked the appellant to provide specific details, to include 
dates, that he was hospitalized or treated at Fort Dix and 
Fort Hood.  He merely replied with the years that he was 
hospitalized.  The veteran is hereby advised that until and 
unless he provides more specific dates, a search for records 
cannot be conducted.  Service clinical records are filed 
according to month and year, and a search cannot be conducted 
through an entire year's worth of records.  Nothing further 
will be done to request these records that he alleges are 
missing until he provides more specific information.  It is 
the veteran's responsibility to adequately identify relevant 
evidence that he wants VA to obtain, and, unless he does so, 
there is nothing VA can do on his behalf.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the appellant for a 
gastrointestinal disorder or any 
neurological symptoms (e.g., extremity 
numbness) during the period of 1969-1973.  
Obtain records from each health care 
provider the appellant identifies.  In 
particular:

a.  Call the appellant's attention 
to his report during a February 2002 
hearing that a "family doctor" 
treated him shortly after service.  
Inform the appellant that if he is 
aware that the physician is retired 
or deceased, he should provide the 
name and address of any physician 
who assumed the previous physician's 
medical practice, or otherwise 
inform us of where the previous 
physician's records are now located.  

b.	Call the appellant's attention to 
his report that an unnamed physician 
in Evansville, Indiana treated him 
in the early 1980's time frame for 
unspecified extremity numbness.  Ask 
the appellant to provide the name 
and address of this physician, and 
the dates of such treatment.  

c.	Call the appellant's attention to 
his February 2002 testimony that a 
physician-neurologist at the 
Vanderbilt University Medical Center 
has opined that there was a 
relationship between his diagnosed 
Crohn's disease and his diagnosed 
Multiple Sclerosis.  Inform the 
appellant that he should contact 
this physician and obtain this 
opinion in writing and submit it; 
or, identify this physician and 
authorize release of all pertinent 
clinical and hospital records which 
would contain this opinion.  

d.  Obtain all treatment records 
from the Vanderbilt University 
Medical Center for Crohn's disease 
and for Multiple Sclerosis for the 
period from January 1973 to 1983.  

2.  Request the following records 
concerning the appellant from the Social 
Security Administration:  all medical 
records pertinent to an award of Social 
Security Disability payments for Crohn's 
disease, a gastrointestinal disorder and 
Multiple Sclerosis.

3.  Take such additional development 
action as it deems proper with respect to 
the claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to notice and development.  
Following such development, review and 
readjudicate these claims.  In light of 
the Board's reopening decision, 
adjudicate the Crohn's claim on the 
merits.  If any such action does not 
resolve the claims, issue the appellant 
and his representative a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. L. Kane	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



